lN THE UNITED STATES DlSTRICT COURT
FOR Tl-IE DlSTRlCT OF MARYLAND

*

WELLS FARGO BANK, N.A.,

Plaintif`f,
=l=
v. Civil Action No. 8:l7-cv-|298-PX
*
MARIO HERNAN DEZ ALCALA, et al., *
Defendants.
=l==i=**=lv!=
MEMORANDUM OPINION

 

Pending before the Court is Plaintiff Welis Fargo`s motion for defaultjudgment against
Det`endants, husband and wife, Mario l-lemandez Alcala (A|cala) and Sara Moreno (Moreno).
seeking a declaration of equitable mortgage and claim to a superior lien on real property. ECF
No. 32. The issues are fully briet`ed_, and the Court now rules pursuant to Local Rule 105.6 as no
hearing is necessary. For the reasons set forth below, the Court grants Plaintift"s motion for
default judgment, finding that the parties created an equitable mortgage and that Plaintiff
maintains a superior lien.

I. BACKGROUND

On December 12, 2010, Alcala designated his wife as power of attorney to purchase real
property, described as 4504 Greenwood Road, Beltsville, l\/ld., 20705 (the "`Property”). ECF No.
32-5. l\/loreno then obtained a loan from Wells Fargo’s predecessor-in-interest, Prosperity Home
Mor“tgage (“Prosperity”), by executing a promissory note, deed, and deed of trust in both her own
name and her husband’s name as attorney-in-f`act. EC F No. 32-1 at 5-6. The deed of trust
conveyed a lien against the Property to Prosperity. ECF No. 32-9. The documents were

recorded among the land records for Prince George’s County except for the written power of

attorney. ECF No. 32-| at 3. The original power of attorney document cannot be located,
although a certified copy of the power of attorney has been submitted for this Court’s review.
ECF No. 32-5. Al"ter l\/loreno and Alcala purchased the Property, the United States of America
filed tax liens against the Property. ECF No. 32-1 at 4.

We|]s Fargo now seeks a declaration that an equitable mortgage was created between it
and Defendants. and that the mortgage is superior to the federal tax liens. ECF No. 32 at 1.

II. STANDARD OF REVIEW

Federal Rule of Civi| Procedure 55(b)(2) permits the Court to enter defaultjudgment, in
actions for declaratory relief, among others. CiliMortgage, lnc. v. Holmes, Case No. DKC-l3-
1641, 2015 WL 224944, at *2 (D. Md. Jan. 14, 2015); Fed. R. Civ. P. 55(b)(2). The entry of
defaultjudgment rests with the sound discretion of the Court. SEC v. Lawbaugh, 359 F, Supp.
2d 418, 421 (D. Md. 2005) (citing Dow v. Jones, 232 F. Supp. 2d 49], 494 (D. Md. 2002)).

Although "the Fourth Circuit has a ‘strong policy that cases be decided on the merits,""'
Disney Enters. v. Delane_, 446 F. Supp. 2d 402, 405 (D. Md. 2006) (quoting Unired States v.
Shajjfer Equ:'p. Co., l l F.3d 450, 453 (4th Cir. 1993)), “defaultjudgment is available when the
‘adversary process has been halted because of an essentially unresponsive party.”’ ld. (quoting
Lan-‘baugh._ 359 F. Supp. at 421): see also Park Corp. v. Lexr`ngton ]ns. Co., 812 F.Zd 894, 896
(4th Cir. 1987) (upholding a defaultjudgment awarded where the defendant lost its summons
and did not respond within the proper period); Disney Emers., 446 F. Supp. 2d at 405-06
(finding appropriate the entry of defau|t_iudgment where the defendant had been properly served
with the complaint and did not respond, despite repeated attempts to contact him).

To determine whether a defaultjudgment is appropriate, the Court engages in a two-step

inquiry. First, the Court must decide "whether the unchallenged facts in plaintiff[’s] complaint

2

constitute a legitimate cause of action."' Agora Fin., LLC v. Samler, 725 F. Supp. 2d 491, 494
(D. Md. 2010). Second, il`the Court finds that the complaint states a legitimate cause ol`action.
it must then “mal<e an independent determination” as to appropriate relief. Id. Dec|aratory relief
is appropriate "if the well-pleaded allegations of the complaint establish the plaintiffs right to
such relief." CitiMortgage, Inc.. 2015 WL 224944, at *2. The Court takes as true all well-
pleaded factual allegations in the complaint Fed. R. Civ. P. 8(b)(6); see also Ryan v.
Homecomings Fi'n. Nerwork, 253 F.3d 778, 780 (4th Cir. 2001) ("The defendant. by his default.
admits the plaintiffs well-pleaded allegations of fact, is concluded on those facts by the
judgment, and is barred from contesting on appeal the facts thus established.").

lII. ANALYSIS

Where mortgages do not conform with statutory requirements due to a defect or

deficiency in the instrument’s execution, the law recognizes that an equitable mortgage may
nonetheless have been created. Bank ofAmerica NA v. Burges_s', No. 02574, 2017 WL 1461879
(Md. Ct. Sp. App. Apr. 25, 2017). An equitable mortgage is created where there exists sufficient
evidence of an intent to enter into an agreement to convey property; the court may permit the
defective instrument to be construed as valid. Id. Thus, a statutorily deficient instrument may be
enforced against a party that intended to create a lien against real property. Adams v. Avire!r. 252
Md. 566 (1969). The doctrine applies where the intent of the parties is obvious, and does not
turn on technical aspects such as recordation Taylor Elec. Co. v. First Marfner Bank, 191 Md.
App. 482, 498 (2010). An equitable mortgage is not created, however, where a party executes
the instrument without proper legal authority Wilkinson v. Wilkinson, 186 B.R. |86, 189-90 (D.

Md. 1995).

Here, the defect exists not in the mortgage itself. but in the failure to record the power of
attorney document ECF No. 32-1 at 3. P|aintiff has provided numerous documents
demonstrating Defendants" intent to convey a lien against the Property to Plaintiff. including:

(l) the Deed; (2) the Deed of Trust; (3) a copy of the Note; (4) an Affidavit attesting to the
authenticity of the validity of the Note; and (5) a certified copy of the Power of Attorney. Each
of these documents, excluding the Affidavit, bears Defendants’ signatures. with Moreno signing
for her husband as attomey~in-fact.

ln addition, the certified copy of the written power of attorney reflects Alcala’s granting
Moreno legal authority to execute the mortgage The power of attorney is titled “for the
purchase of real estate,” and appoints Moreno to act as Alcala’s “attorney-in~fact" in all matters
related to the purchase of the Property. ECF No. 32-5 at 1. The document specifically
empowers Moreno to “execute, acknowledge accept and deliver any Deed, Contract, Lease,
Note, Deed of Trust, Affidavit and any other document that may be necessary” to purchase
the Property. Id. The document is stamped as a “certified true copy." Id. Despite the loss of the
original power of attorney document, the certified copy bears all the hallmarks of reliability, and
reflects the parties` intent to purchase real property secured by a mortgage Accordingly, the
Court declares that the parties have created an equitable mortgage

Plaintiff also seeks a declaration that its lien is superior to other lien holders. ECF No.
32 at 1. The Court has already determined that to the extent an equitable mortgage exists. the
federal tax liens are inferior to it. ECF No. 31. Accordingly the Court declares that the equitable

mortgage takes priority to the two current liens against the property.

IV. CONCLUSION
For the foregoing reasons, the Court grants Plaintif’f’s motion for default, finding that an

equitable mortgage exists between Plaintiff and Defendants, and that Plaintiff maintains a

superior lien to the exclusion of the other two parties. A separate Order follows

November 2.@18 /S/

Date Paula Xinis
United States District Judge

 

